 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    TANICHA JONES,                                  No. 2:18-cv-01094-EFB

15                       Plaintiff,
                                                      STIPULATION AND PROPOSED ORDER FOR
16    v.                                              A THIRTY-DAY EXTENSION FOR
                                                      DEFENDANT TO FILE CROSS- MOTION FOR
17    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,         SUMMARY JUDGMENT
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED, by and between Tanicha Jones (Plaintiff) and Nancy A.

21   Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective

22   counsel of record, that Defendant shall have an extension of time of thirty (30) days to deliver her

23   Cross-Motion for Summary Judgment and in Opposition to Plaintiff’s Motion for Summary

24   Judgment. The current due date is November 5, 2018. The new due date will be December 5,

25   2018. The parties further stipulate that all other dates will be extended accordingly.

26          Defendant requests this extension because the attorney responsible for briefing this case

27   will need additional time to review and learn the more than 1,500-page record. The attorney

28   assigned to brief this case also is new to the office of the undersigned, requiring additional time
 1   for review by the undersigned attorney, who remains counsel of record. For all these reasons,
 2   Defendant requires an additional 30 days to prepare and file her Cross-Motion for Summary
 3   Judgment and in Opposition to Plaintiff’s Motion for Summary Judgment. This request is made
 4   in good faith with no intention to unduly delay the proceedings.
 5                                                Respectfully submitted,
 6
                                                  s/ Monica Perales
 7                                                MONICA PERALES
                                                  Attorney for Plaintiff
 8                                                (by email authorization)
 9
                                                  MCGREGOR W. SCOTT
10                                                United States Attorney

11   DATE: October 31, 2018                 By    s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
12                                                Special Assistant United States Attorney
13
                                                  Attorneys for Defendant
14

15
                                                  ORDER
16

17
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19   DATED: November 1, 2018.                     _______________________________
                                                  THE HONORABLE EDMUND F. BRENNAN
20                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                      2
